Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a top pressing plate for use in a secondary battery.
Group II, claim(s) 4-13 and 15-20, drawn to a secondary battery.
Group III, claim(s) 14, drawn to a method for manufacturing a secondary battery
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of, at most, a secondary battery comprising:
an electrode assembly, the electrode assembly comprising a main body portion and electrode tabs connected to the main body portion, the electrode tabs each comprising a connecting end portion, a welding end portion, and a middle section connecting the connecting 
a top cover assembly, the top cover assembly comprising a top cover sheet and an insulating separator connected to the top cover sheet, and 
a top pressing plate, the top pressing plate provided between the insulating separator and the main body portion, the top pressing plate comprising a first surface facing the main body portion, a second surface facing the insulating separator, and an accommodating groove recessed from the second surface toward the first surface, the welding end portion being accommodated in the accommodating groove,
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Park et al. (US 2016/0099444 A1) (provided in Information Disclosure Statement filed by Applicant on 23 July 2020).  
Park discloses a rechargeable battery with:
an electrode assembly with a main body portion 10 (an electrode assembly, the electrode assembly comprising a main body portion, Fig. 6) with uncoated regions 112 and 122 connected to the assembly (electrode tabs connected to main body portion, the electrode tabs each comprising a connecting end portion, the connecting end portion being connected to the main body portion, Fig. 6). Park also discloses wherein the uncoated regions are couple to lead lugs 515 and 525 through welding (a welding end portion, [0083], Fig. 7) and an intermediate section between the main body connection and the welding end portion (a middle section connecting the connecting end portion and the welding end portion, Fig. 6).
Park discloses wherein the battery further comprises:
top cover sheet, Fig. 2) provided with a second insulating plate 60 on an inner side of the cap plate 40 (an insulating separator connected to the top cover sheet, [0042]), and
a first insulating plate 20 installed between the cap plate 40 and the electrode assembly 10 (the top pressing plate provided between the insulating separator and the main body portion, [0041], Fig. 2),
the first insulating plate having a first surface facing the electrode assembly 10 and a second surface facing the second insulating plate 60 (a first surface facing the main body portion, a second surface facing the insulating separator, Fig. 2, [0041]),
and the first insulating plate further provided with receiving grooves G1 and G2 where the uncoated regions 112 and 122 pass through and penetrate upward, i.e. protruding toward the first surface thereby coupled to the lead lugs 515 and 525 (an accommodating groove recessed from the second surface toward the first surface, the welding portion being accommodated in the accommodating groove, [0082], Fig. 7). 

Therefore, the technical feature of a top pressing plate, provided between the insulating separator and the main body portion [of the electrode assembly], a second surface facing the insulating separator, and an accommodating groove recessed from the second surface toward the first surface, the welded end portion [of the electrode tabs] being accommodated in the accommodating groove does not make a contribution over the prior art and is thus not a special technical feature. The technical feature is claimed in Group I, claimed as a component of a secondary battery in Group II, and is assembled in the claimed invention of Group III. The three groups therefore lack unity of invention and restriction is proper.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/J.C.K./Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728